Citation Nr: 0816938	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  92-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for postoperative deviated nasal septum.

2.  Entitlement to an initial disability rating in excess of 
30 for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The procedural history of the veteran's appeal of the above 
issues is protracted and complicated and, thus, will not be 
discussed in depth.  The relevant portion of that history for 
the present purpose is that the veteran appeared and 
testified at a hearing before the Board in Washington, DC, in 
July 2000.  Thereafter, the Board remanded the veteran's 
claims in October 2000 for further development.  By the time 
that the veteran's claims were ready to be adjudicated by the 
Board, the Veterans Law Judge who presided over the July 2000 
hearing was no longer employed at the Board.  The veteran was 
notified of this in a March 2006 letter, and advised him that 
he had the right to a new hearing.  In response, the veteran 
requested, through his attorney, a videoconference hearing be 
scheduled.  Thus, the veteran's claim was remanded to 
accomplish this.




The veteran was scheduled for a videoconference hearing on 
March 25, 2008, but he failed to report.  On March 31, 2008, 
the Board received a letter from the veteran's attorney 
indicating that he had notified the RO by faxed letter on 
February 21, 2008 and March 11, 2008, that he had a conflict 
and was cancelling the veteran's hearing and requesting that 
it be rescheduled.  He says that, although he requested 
acknowledgement of his cancellation notice, he did not 
receive one.  Hence, the veteran's attorney sent this letter 
directly to the Board to explain that a timely cancellation 
and request to reschedule had been made to the RO.

Thus the Board finds that the veteran, through his attorney, 
has shown good cause why he did not appear for his 
videoconference hearing scheduled on March 25, 2008 (i.e., 
because he believed it had been cancelled and would be 
rescheduled).  Thus the Board finds that remand is necessary 
in order to afford the veteran with the hearing he has 
requested and is entitled to.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a videoconference hearing in 
accordance with applicable procedures. 
The veteran and his representative, if 
any, should be provided with notice as 
to the time and place to report for 
said hearing.

2.  Thereafter the case should be 
returned to the Board for further 
appellate consideration.  The purpose 
of this remand is to ensure due process 
of law.  By this remand, the Board 
intimates no opinion, legal or factual, 
as to the ultimate disposition of this 
case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LINDA A. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



